Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 1 of 18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 2 of 18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 3 of 18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 4 of 18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 5 of 18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 6 of 18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 7 of 18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 8 of 18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 9 of 18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 10 of
                                      18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 11 of
                                      18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 12 of
                                      18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 13 of
                                      18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 14 of
                                      18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 15 of
                                      18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 16 of
                                      18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 17 of
                                      18
Case 20-03623-5-DMW   Doc 13 Filed 12/17/20 Entered 12/17/20 11:53:40   Page 18 of
                                      18
